PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action brought in the Common Pleas by Henry Senkfor to restrain Rudolph Shambacher from soliciting or taking laundry from any of the customers of Senkfor. Sham-bacher had worked as solicitor and driver for Senkfor’s business, the Wet Wash Laundry Co., merely as an employe. The petition contained no allegation of a contract by Sham-bacher not to engage in this business elsewhere; there was no allegation as to the stealing of trade secrets or of books or names of customers. Shambacher demurred to the petition and the demurrer being sustained, Senkfor allowed judgment to be entered against him and prosecuted error to the Court of Appeals, which held:
In the absence of a contract by Shambacher not to work at this business elsewhere, no cause of action existed against him. This court has previously so held. Delivery Co. v. Dillman, 8 Unrep. op. 102. The demurrer was properly sustained by the court below. Judgment affirmed.